 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12
13   SREAM, INC, a California corporation; and   Case No. 2:18-cv-03125-WBS-CKD
     ROOR INTERNATIONAL BV, a Foreign            Hon. William B. Shubb
14
     Corporation
15                                               ORDER DISMISSING THE ENTIRE
          Plaintiff,                             ACTION
16
                                                 [F.R.C.P. 41(a)(1)(A)(ii)]
17   v.
18
     GURMUKH KAHLON et al.,
19
20
          Defendants.
21
22
23
24
25
26
27
28

                          [PROPOSED] ORDER DISMISSING THE ACTION
 1                            ORDER DISMISSING THE ACTION
 2         The Court has before it Plaintiffs Sream, Inc. and RooR International BV
 3   (Plaintiffs”) and Defendant Gurmukh Kahlon’s (“Defendant”) Joint Stipulation
 4   Dismissing The Entire Action pursuant to F.R.C.P. 41(a)(1)(A)(ii). Having considered the
 5   Parties’ stipulation, THE COURT HEREBY ORDERS THAT:
 6         1.    Plaintiffs’ Complaint and the entire Action shall be and hereby are dismissed
 7               with prejudice.
 8         2.    The other terms of the settlement shall remain confidential.
 9         3.    The Parties are to bear their own attorneys’ fees and costs.
10         4.    The United States District Court for the Eastern District of California shall
11               retain jurisdiction over Plaintiffs and Defendant arising from or related to any
12               future dispute over the confidential settlement agreement.
13
14   IT IS SO ORDERED.
15   Dated: April 25, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                             [PROPOSED] ORDER DISMISSING THE ACTION
